Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-159959 6,500,000 Shares SkyPeople Fruit Juice, Inc. Common Stock This prospectus relates to the resale by Barron Partners LP and Eos Holdings, LLC (the “Selling Stockholders”) of up to 6,500,000 shares of our common stock, par value $0.01 per share (“Common Stock”), issuable upon exercise of warrants issued to the Selling Stockholders in a private placement (the “Private Placement”) pursuant to an Exchange Agreement dated as of May 28, 2009 (the “Exchange Agreement”). All of the shares of Common Stock issuable to the Selling Stockholders upon exercise of their warrants may be sold by the Selling Stockholders. It is anticipated that the Selling Stockholders will sell these shares of Common Stock from time to time in one or more transactions, in negotiated transactions or otherwise, at prevailing market prices or at prices otherwise negotiated (see “Plan of Distribution” beginning on page 86). We will not receive any proceeds from the sales by the Selling Stockholders, but we may receive up to $11,050,000 of proceeds from the exercise of the warrants, if such warrants are exercised in cash.Under the terms of the warrants, cashless exercise is permitted in certain circumstances. We will not receive any proceeds from any cashless exercise of the warrants. We will pay all of the registration expenses incurred in connection with this offering, but the Selling Stockholders will pay any selling commissions, brokerage fees and related expenses. There is a limited market in our Common Stock. The shares are being offered by the Selling Stockholders in anticipation of the continued development of a secondary trading market in our Common Stock. We cannot give you any assurance that an active trading market in our Common Stock will develop, or if an active market does develop, that it will continue. Our Common Stock is listed on the OTC Bulletin Board and trades under the symbol SPFJ.On May 1, 2009, the closing sale price of our Common Stock was $3.50.We are applying to list our Common Stock on the NYSE Amex Equities, but cannot give you any assurance when or if our Common Stock will be approved for listing. Investing in our Common Stock involves risks. See “Risk Factors” on page9. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is July 24, 2009 Table of Contents TABLE OF CONTENTS Page ProspectusSummary 1 RiskFactors 9 Special Note Regarding Forward-Looking Statements 26 Use of Proceeds 27 Price Range of Common Stock 27 Dividend Policy 28 Capitalization 29 Selected Consolidated Financial Data 30 Management’s Discussion and Analysis of Financial Condition and Results of Operations 33 Business 54 Directors and Executive Officers 66 Compensation 70 Certain Relationships and Related Party Transactions 72 Selling Stockholders 77 Principal Stockholders 79 Description of Capital Stock 81 Plan of Distribution 86 Legal Matters 88 Experts
